Citation Nr: 1546977	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for angioplasty with stent placement of the left distal extracranial internal carotid artery (claimed as shunt placement).

2.  Entitlement to service connection for low back pain and arthritis, to include as secondary to service-connected degenerative disc disease and spondylosis of the cervical spine.

3.  Entitlement to service connection for patellar spur of the right knee, to include as secondary to service-connected degenerative disc disease and spondylosis of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1977 with additional inactive service in the Alabama National Guard in 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from December 2002 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefits sought on appeal.  

In August 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO on the issue of service connection for angioplasty with stent placement of the left distal extracranial internal carotid artery.  A transcript of the hearing is associated with the claims file.  

In November 2007 and May 2009, the Board remanded the claim for service connection for an angioplasty with stent placement of the left distal extracranial internal carotid artery (hereafter, carotid artery disorder) for additional development.

In August 2010, the Board denied service connection for carotid artery disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the Board's decision and remanded the claim for compliance with the findings in a Memorandum Decision.  

In November 2012, the Board remanded all claims captioned above for additional development.  

During the pendency of the appeal, the Veteran claimed two issues arising from the same events in service: (1) entitlement to service connection for an angioplasty with stent placement of the distal left extracranial internal carotid artery (claimed as shunt placement), and (2) entitlement to service connection for residuals of head/neck trauma.  The Veteran contended that each of these disorders is the result of in-service injuries that she sustained to her head and neck.  In an April 2010 rating decision, the RO granted service connection for residuals of head/neck trauma, best diagnosed as degenerative disc disease and spondylosis of the cervical spine.  As such, the remaining issue is service connection for an angioplasty with stent placement of the distal left extracranial internal carotid artery (claimed as shunt placement), to include as a residual of head/neck trauma.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of service connection for low back pain and arthritis, service connection for patellar spur of the right knee, and a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's angioplasty with stent placement of the distal left extracranial internal carotid artery manifested greater than one year after active service and is not shown to be causally or etiologically related to service or secondary to service-connected degenerative disc disease and spondylosis of the cervical spine.


CONCLUSION OF LAW

The criteria for service connection for an angioplasty with stent placement of the distal left extracranial internal carotid artery have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 31.59, 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Id. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Where complete notice is not timely accomplished, an error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In October 2002, prior to the initial adjudication of the claim for service connection for the carotid artery disorder, the RO provided a notice that did not meet all requirements.  The notice advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not address the general method for assignment of a rating and effective date should service connection be awarded.  In response to the Board's November 2007 remand, the RO provided a compliant notice in January 2008 followed by an opportunity to respond prior to readjudication of the claim in supplemental statements of the case in March 2009, April 2010, and February 2013.   

Relevant to the duty to assist, the Veteran's available service personnel and treatment records have been obtained.  In October 2002, the Veteran authorized VA to recover records of vascular surgery performed in November 1998 by a private hospital and two physicians located at the same.  The Veteran completed both VA and hospital authorization forms, the latter also citing the attending physician by name, and the RO forwarded the authorization to the hospital later the same month.  The RO received records of surgery and medical care for a carotid artery from this hospital dated in March 2001 and associated the records with the claims file.  In a September 2004 statement of the case, the RO informed the Veteran that certain records were obtained from the hospital, some signed by the identified attending physician, that included references to surgical procedures on the left extracranial internal carotid artery in November 1998 and the results of a March 2001 angiogram that identified stenosis in the right cervical internal carotid artery.  

During the August 2007 Board hearing, the Veteran testified that she had been told by one of the hospital's physicians that the carotid artery disorder was "perhaps" caused by some trauma.  The undersigned VLJ advised the Veteran that additional records from this or other physicians relevant to the cause of the disorder would be helpful to substantiating the claim.  The Veteran agreed to seek the records, and the undersigned held the record open for 60 additional days.  In a November 2007 remand, the Board summarized the records that were in the file and directed the RO to afford the Veteran another opportunity to submit or authorize the recovery of additional records from those physicians that she cited by name during the hearing.  The RO did so in correspondence in January 2008 which the Veteran acknowledged the same month, indicating that she had more evidence to submit.  No additional authorizations or evidence was received.  The Veteran was informed of the evidence of record and that no additional evidence including the opinions cited during the hearing had been received in a March 2009 supplemental statement of the case.  The same notice, summary of evidence of record, and opportunity was again provided to the Veteran in a May 2009 remand and correspondence from the RO in June 2009.  Later the same month, the Veteran responded that she had no further evidence to submit and did not authorize additional requests.  

On appeal to the Court, the Veteran contended that VA failed to fulfill its duty to assist because the private hospital's set of records was defective as it did not contain all available records, particularly those pertaining to the left carotid surgery in 1998, and that VA should not have asked the Veteran to authorize additional searches but rather should have initiated follow-up requests.  The Veteran also contended that the process was confusing and that she did not have reason to believe that the 1998 records had not been obtained.  

The Board finds that VA satisfied its duty to assist the Veteran in obtaining records of private care.  The RO requested all records from the identified source (the hospital and the attending physicians).  It is reasonable that when a medical facility searches for records by patient name and identification numbers, that all available records are included in the response.  It is also reasonable that private facilities destroy old records on a regular schedule.  Even if there was error by VA in failing to initiate another request on an unsubstantiated suspicion of an oversight, the RO and the Board corrected any error in remand instructions (copy provided to the Veteran) and additional correspondence informing the Veteran that certain 1998 records and the contended statements from her physicians had not been received.  Requests for additional authorizations were appropriate as authorizations expire with the passage of time.  Moreover, the Veteran acknowledged during the hearing that certain unobtained records could assist in substantiating the claim and that the record would be held open for her to obtain them.  The Veteran was provided the opportunity in 2008 and 2009 to renew the authorizations and did not do so.  A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to her claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  The Veteran did not return updated authorizations to permit additional VA requests, or indicate that any effort on her part was expended to obtain the private records.  In fact, she acknowledged in June 2009 that no additional information was available.  Finally, records that were obtained referred to the treatment in 1998.  The Veteran provided lay evidence regarding this treatment, the onset of symptoms, and the opinion provided by her physician, all of which will be considered.  

The Veteran was also afforded VA examinations in November 2009 and December 2012.  The VA examiners offered opinions, supported by a rationale, with regard to the etiology of the claimed disorder.  The Court found that the conclusions of the November 2009 examiner and the Board's assignment of probative weight to those conclusions were in error.  Therefore, the Board ordered the additional examination performed in December 2012.  These examinations and opinions in conjunction with all other competent and credible evidence are adequate to decide the claim because they were predicated on a review of the claims file, which includes the Veteran's statements, the service treatment records, and available post-service treatment records.  Contrary to the Court's findings, the examiners accurately summarized the medical history from the records and the lay statements, and the opinion, and provided a rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met. 

The Veteran was also provided an opportunity to set forth her contentions during a hearing before the undersigned in August 2007.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2007 hearing, the undersigned Veterans Law Judge discussed the issue on appeal and solicited information regarding onset of the Veteran's claimed disorder and any causal link between the claimed disorder and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a causal connection between her claimed disorder and service, any additional evidence that might be available to substantiate the claim.  The VLJ specifically discussed and suggested that the Veteran identify or obtain additional evidence that may be available to substantiate the claim   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  

The hearing discussion did reveal the potential for additional evidence.  The VLJ held the record open, and the Board remanded the claim three times in pursuit of that evidence.  The Board remanded the claim in November 2007, May 2009, and November 2012 for additional development, to include adequate notice, requests for authority to obtain private treatment records, and an additional VA examination.  As these actions were accomplished, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002).


II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arteriosclerosis is among the diseases for which the presumption and continuity of symptomatology may be applied.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  Analysis

The Veteran serviced as a U.S Army clerk.  In a November 2001 claim, an October 2002 statement, a September 2004 substantive appeal, and in testimony during the August 2007 Board hearing, the Veteran contended that she sustained trauma to the head and neck in service with residual symptoms that continued after service and resulted in right and left intercranial carotid stenosis and placement of a stent in 1998 and 2001.  

Service treatment records show that the Veteran sought treatment in January 1974 after trauma to the head in a fall in the shower.  A clinician noted the Veteran's report that she did not lose consciousness but experienced headache and double and blurred vision.  On examination, a neurological evaluation and a skull series of X-rays were completely normal.  The clinician diagnosed headache with no pathology, prescribed aspirin, and return to duty.  There was no follow-up treatment.   

In June 1974, the Veteran sought treatment for dull aches from the neck to the lower back that she had experienced for two weeks and was made worse by coughing.  The Veteran denied any history of trauma or previous back or neck pain.  A clinician diagnosed musculospastic pain and prescribed muscle relaxant medication.  

In May 1975, the Veteran sought care at military clinic care for headache the morning after an automobile accident.  The Veteran did not report any specific head trauma but reported pain and stiffness in the cervical region of the neck and lower back.  An X-ray showed no fracture or soft tissue abnormality.  A slight straightening of the usual lordosis was evaluated as a reflection of positioning during the imaging or muscle spasm.  The examiner diagnosed cervical sprain and prescribed muscle relaxant medication. 

In December 1976, the Veteran completed a medical history questionnaire in connection with a discharge physical examination, noted that her health had been very poor, and noted 22 areas of symptoms or diseases including frequent headache, dizziness, and eye trouble.  However, she denied any history of head injury.  A military physician noted only tenderness over the thyroid and no other abnormalities.  In a second discharge physical examination, in February 1977, the Veteran reported only a history of minor gynecological surgery and an episode of strept throat; the military physician also noted no abnormalities.  

In February 1990, the Veteran underwent a physical examination for enlistment in the National Guard.  The Veteran reported that she was in good health, taking no medications, and noted only a history of the surgical removal of a gynecological cyst and giving birth to three children.  She denied all of the 22 symptoms and diseases noted in 1976 including a history of frequent headaches, dizziness, eye trouble, or head injury.  The examiner noted no abnormalities.        

Records of care at a private hospital in October 1996 show that the Veteran was treated for abdominal pain and was diagnosed with acute gastroenteritis.  In April 1998, the Veteran was evaluated for chest pain and numbness of the left arm.  A clinician noted the Veteran's report of having been treated for arthritis in the past, but there were no comments regarding head injuries, dizziness, or loss of vision.  The attending physician ruled out any cardiac abnormality and diagnosed probable neck arthritis.  The Veteran submitted an electronic listing of treatment encounters prepared by her health insurance company.  The listing showed payments for a variety of care and providers including entries in October and November 1998 citing diagnoses of basilar and carotid artery occlusion, blindness and low vision, diplopia, transient cerebral ischemia, cerebrovascular disease, and carotid artery occlusion, with other entries for diagnostic procedures such as angiography.

Records of care at a different private hospital in March 2001 show that the Veteran presented with "new symptoms" of blurred vision and pain in the left side of the body.  The attending physician noted a history of amaurosis fugax, high grade stenosis of the left extracranial internal carotid artery, status post angioplasty and a carotid stent placement on the left side in November 1998.  The Veteran reported using an anticoagulant medication but no other significant medical history.  An angiogram showed 70 to 80 percent stenosis in the right distal cervical intercranial artery that the attending physicians attributed to prior dissection or disuse.  The area of the left intercranial artery that had been treated in 1998 was normal with no re-stenosis.  None of the attending physicians noted any history of head trauma, attributed the stenosis to any form of trauma, or mentioned events in military service. 

The RO received the Veteran's claim for the carotid artery disorder in January 2001 in which the Veteran attributed the disorder to an injury in November 1975.  In December 2002, the RO denied service connection for the carotid artery disease and for residuals of head and neck trauma because the service treatment records did not show the onset of a chronic vascular or spinal disease during or within one year of active service and because the private hospital records did not establish an etiology for the carotid stenosis associated with military service. 

During the August 2007 Board hearing, the Veteran testified that she sustained a head injury in the fall in the shower in 1974 and neck injury in the automobile accident in 1975.  The Veteran stated that she had a stent implanted in the base of her brain but was unsure of what caused the reduction in blood flow but that a physician at the private hospital in 2001 told her that it was possible that could be caused by trauma.  The Veteran testified that she first experienced problems with the blood flow through the artery about nine or ten years earlier but had sought chiropractic treatment for neck pain at an earlier time.  The Veteran reported that she was currently being treated by her private physician for neck arthritis.  The Veteran denied receiving any VA treatment.  The presiding VLJ advised the Veteran that identification and records of care from all private physicians would help substantiate her claim, and the Veteran agreed to take action to do so.  

In November 2007 and again in May 2009, the Board remanded the claim to afford the Veteran an opportunity to identify and obtain additional evidence and to provide a VA examination. 

In November 2009, a VA physician noted a review of the claims file and performed a vascular, neurological, and spinal examination.  The physician separated her examination into two parts addressing the cervical arthritis and carotid artery disorder. 

With respect to the cervical spine, the physician noted the 1974 fall in the shower and the 1975 automobile accident, the latter with a "whiplash type injury."  The physician noted the results of treatment after the injuries that included negative X-rays and diagnoses of sprains and musculospastic pain.  The physician noted the absence of any neck or head abnormalities on the discharge examination and the National Guard examination.  The physician also noted the April 1998 treatment for left arm pain associated with neck arthritis.  The Veteran reported experiencing chronic neck pain that worsened over several years.  The Veteran reported receiving chiropractic and private medical treatment after service.  She reported current symptoms of constant throbbing neck pain with muscle spasms and stiffness and radiating pain, numbness, and weakness in the upper extremities often triggered by turning her head while driving.  Concurrent X-rays showed degenerative disc disease and cervical spondylosis.  The physician acknowledged the Veteran's report of a continuity of symptoms of chronic neck pain since service and found that the cervical spine disease was likely related to the head and neck injury in service.  

Regarding the carotid artery disorder, the physician noted the Veteran's report that her symptoms of loss of vision in the left eye began in 1998 which was found by private providers to be caused by carotid artery stenosis.  The Veteran reported that since the stent placement, she experienced episodes of dizzy spells, severe headaches, photo- and phonophobia, and was diagnosed with migraine headaches but her providers did not determine an etiology.  She did not receive regular care but used sinus medication and rest during an episode.  The Veteran reported that her last eye examination was unremarkable.  In addition to the accurate summary of the 1974 and 1975 injuries, the physician also noted that the service treatment records showed the assessments after the injuries but were negative for any indication of carotid artery stenosis.  On examination, the physician noted no visual or vascular abnormalities, no carotid bruits, and normal pulses.  The physician found that those symptoms associated with the carotid artery stenosis, i.e. vision disturbances, headache, and dizziness, first manifested approximately 21 years after active service and were not related to the head and neck injuries. 

In April 2010, the RO granted service connection for degenerative disc disease and spondylosis of the cervical spine, effective the date of receipt of the claim for service connection, in part relying on the 2009 VA examiners opinion and recognition of a continuity of neck symptoms since service.  In a supplemental statement of the case the same month, the RO continued to deny service connection for the carotid artery disorder.  

In August 2010, the Board denied service connection for the carotid artery disorder.  The Board acknowledged that the Veteran had been diagnosed with carotid artery stenosis with the placement of a stent on the left and a finding of 70 to 80 percent restriction of blood flow on the right and therefore met the criterion for a current disability.  The Board also acknowledged the occurrence of the two injuries in service and the Veteran's contention that the arterial stenosis was caused by the injuries.  The Board found only that the Veteran was not competent to provide an opinion on the nexus between service and the current disorder.  The Board placed greatest probative weight on the opinion of the VA physician in 2009 who found that the symptoms associated with the carotid artery stenosis manifested many years after service and were not related to the head and neck injuries.  

In November 2011, the Court vacated the Board's decision.  The Court found that the Board committed two prejudicial errors; (1) it discounted the Veteran's lay testimony related to after-service symptoms that she associated with the injuries; and (2) the Board assigned probative weight to the 2009 VA examiners opinion was based on an inaccurate factual picture because the examiner noted that the Veteran did not have symptoms for approximately 21 years after service when the Veteran testified at her hearing that she had some symptoms prior to 1998.  

Both of these findings are erroneous because they are inconsistent with the Board's decision, inconsistent with the service and private records, and represent an inaccurate evaluation of the Veteran's lay statements.  

The Board made no comment in its decision regarding the Veteran's report of post-service symptoms but only that the Veteran was not competent to provide a nexus opinion.  The Board agreed with the 2009 VA examiner's opinion that included the accurate facts that the Veteran did not report symptoms associated with the carotid artery stenosis since service.  During the Board hearing and again to the 2009 examiner, the Veteran reported symptoms of neck discomfort since service.  However, the records of private care clearly show that the symptoms of the carotid artery disease were not neck pain but rather vision disturbances, dizziness, and headache.  The 2009 VA physician based on medical knowledge and training, determined that the symptoms of neck pain, stiffness, radiating pain, and upper extremity numbness were caused by cervical spine disease and that the symptoms of vision disturbance, dizziness, and headache were caused by the carotid artery stenosis.  Therefore, the Court erred by applying its own medical assessment of which symptoms were associated with which disorder contradictory to that made in the record by a competent authority and inconsistent with the Veteran's actual lay statements.  The Court ignored the examiner's consideration of a continuity of symptoms in the analysis of the cervical spine disorder for which the Veteran was granted service connection.  

In November 2012, the Board noted these shortcomings in the Court's decision and again noted that the Veteran did not provide testimony or lay evidence of carotid artery symptoms since 1977.  Nevertheless, the Board agreed that the Veteran had reported some symptoms prior to 1998 and remanded the claim in part to obtain another VA examination and opinion to include another assessment of the Veteran's lay statements of the onset of her symptoms and whether the carotid artery disorder was caused or aggravate by the service-connected cervical degenerative disease and spondylosis. 

In December 2012, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's reports of the onset of intermitted loss of vision in both eyes about 20 years ago which worsened when she completely lost vision in the left eye.  At that time, the Veteran underwent a left then right carotid angioplasty with stent placement on the left.  The Veteran reported that she was currently asymptomatic.  The NP's report of examination contains questions regarding the presence of many vascular diseases, syndromes, aneurysms, fistula, edema, and associated scars.  The NP noted that none of these disorders were present in this Veteran's case.  The NP noted that carotid stenosis is a condition caused by sticky plaques adhering to the blood vessel walls, which in turn can attract blood clots that adhere to these clots causing further narrowing of the artery.  The NP found that the features of ocular ischemia that occurred 20 years ago manifested well after and not during time in service.  The NP also found that arterial stenosis was not related to the discs or vertebrae in the cervical spine or to any injury or trauma to the spine for which the Veteran is service-connected.  

The Board finds that service connection for a carotid artery disorder, best diagnosed as angioplasty with stent placement of the left distal extracranial internal carotid artery and 70-80 percent stenosis of the right extracranial internal carotid artery, is not warranted because this disability first manifested greater than one year after active service and is not caused or aggravated by any aspect of service including head and neck injuries in 1974 and 1975 or by service-connected cervical spine disease.

The Veteran is competent to report on her observable symptoms and the Board finds that her reports of neck pain and stiffness since the injuries and her reports of the onset of visual disturbances, dizziness, and headache in April 1998 are credible because they are consistent and have been accepted by clinicians.  A determination of which symptoms are caused by which disorder and whether the carotid artery disease was caused by trauma in service or by the cervical spine disease are complex medical matters requiring specialized training and experience which the Veteran does not possess.  Although not supported by any records, the Board will accept the Veteran's report that she received chiropractic treatment for neck pain and stiffness at some time between service and before 1998.  

The Board will also accept the Veteran's report that an attending physician told her that artery stenosis could be caused by trauma even though no record of that conclusion could be obtained.  However, the Board places no probative weight on this statement, even if correctly repeated by the Veteran, because it is conditional and not consistent with the records.  That physician was part of the group of attending physicians at the private hospital in 2001 when the Veteran was examined for the second time for vision disturbances and headache.  At no time did any physician or clinician note an awareness of head injury or whiplash in the 1970s or any other traumatic injury.  It is reasonable that head and neck injuries would be reported by the Veteran and assessed by the clinicians had the Veteran been experiencing vision and headache symptoms since service as this would be extremely important to the diagnosis and treatment.  The angiograms revealed a reduction in blood flow from stenosis and not from some form of traumatic damage or residual.  

Service treatment records show that the head and neck injuries were diagnosed and treated as muscle strains.  The Veteran had no symptoms of artery stenosis such as those that she experienced in 1998.   None of the clinical examinations or imaging studies identified vascular damage as a consequence of the fall or automobile accident.  Although she reported eye trouble and dizziness in a questionnaire in 1976, she denied any such symptoms including a history of head injuries on military physical examinations in 1977 and 1990.  None were noted in private treatment records in October 1996 and April 1998.  The Veteran testified at her hearing that her vascular symptoms first manifested in 1998 and reported to the VA examiner in 2012 that she first experienced vision disturbances and headache in 2002.   Therefore, the Board finds that the lay and medical evidence establishes that symptoms of carotid stenosis first manifested greater than one year after active service and that there was no continuity of symptoms associated with arterial stenosis during and after service prior to 1998.  

The Board further finds that the carotid artery disorder is not caused or aggravated by any aspect of service including the head and neck injuries during active service or the service-connected cervical spine disease.  The Board places greatest probative weight on the opinions of the VA examiners in 2009 and 2012 who both considered the material in the claims file, including the service treatment records, hearing transcript, post-service treatment records, and the Veteran's statements to clinicians and examiners.  The VA physician and NP found that the arterial stenosis was not caused or aggravated by service, and the NP found it was also not caused or aggravated by cervical disease.  The NP explained the medical nature of the stenosis as a reduction in blood flow caused by plaque buildup in the vascular system which is consistent with the vision and headache symptoms and not with cervical vertebral disease, radiating pain, and upper extremity numbness or any clinically observed residual of the head and neck injuries.  Consideration was given to the Veteran's reported onset of symptoms, to her report of an opinion provided by an attending physician, and to which symptoms were associated with which current disorders and disabilities.  As noted above, the Board assigns less probative weight to the private attending physician's opinion told to the Veteran of the possibility that stenosis was caused by trauma because it was conditional and not noted or investigated by the physician or other clinicians at the time as would be necessary for proper diagnosis and treatment.  It is also inconsistent with the clinical assessments of the injuries by military clinicians during service.  There is no competent clinical or imaging evidence in the file to support a traumatic cause for arterial stenosis in this Veteran's case.  Moreover, two VA examiners did review the file and found that the arterial stenosis was not caused by trauma.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for angioplasty with stent placement of the left distal extracranial internal carotid artery is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a March 2013 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO on the issues of service connection for low back pain and arthritis, service connection for patellar spur of the right knee, and a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine.  
A remand is necessary in order to afford the Veteran the requested Board hearing.  38 C.F.R. §§ 20.700; 20.704 (2015).  
Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO at the next available opportunity.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


